DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.  
Terminal Disclaimer

2.        The terminal disclaimer filed on September 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted to patent no. 10791099, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

3.	Claims 26, 28-32, 34-38, and 40-43 are allowed.

Examiner’s statement of reason of allowance

 4.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for secure session establishment having local access to the public key without local access to the private key. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for secure session establishment having local access to the public key without local access to the private key, in the manner and combinations recited in independent claims 26, 32, and 38, and having the uniquely distinct features of:
                      “receiving a set of cryptographic parameters from the second server over the first secure session, wherein the set of cryptographic parameters is received from the second server as part of a second secure session establishment of a second secure session between a client device and the second server;
                     signing the set of cryptographic parameters using a private key that is available on the first server and not stored on the second server;
                     transmitting the signed set of cryptographic parameters to the second server over the first secure session;”.
           Claims 28-31, 34-37, and 40-43 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior art, Nadalin et al, US Patent Application Publication 2006/0294366, and Gero et al, US Patent Application Publication 2013/0156189, generally disclose a method that includes receiving a set of cryptographic parameters as part of a secure session establishment; accessing a private key; signing the set of cryptographic parameters using the private key; and transmitting the signed cryptographic parameters.  However, the cited prior art does not teach or suggest, alone or in combination, the uniquely distinct features of:
                      “receiving a set of cryptographic parameters from the second server over the first secure session, wherein the set of cryptographic parameters is received from the second server as part of a second secure session establishment of a second secure session between a client device and the second server;
                     signing the set of cryptographic parameters using a private key that is available on the first server and not stored on the second server;
                     transmitting the signed set of cryptographic parameters to the second server over the first secure session;”, in combination with the other claimed limitations.

Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        



 /SALEH NAJJAR/ Supervisory Patent Examiner, Art Unit 2492